Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 are pending in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8 is not limited to tangible embodiments.  In view of Applicant’s disclosure, specification paragraphs [0156 – 0158], the medium is not limited to tangible embodiments, instead being defined as including both tangible embodiments (e.g., non-volatile media and volatile media) and intangible embodiments (e.g., transmission media).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
To overcome this type of 101 rejection the claims need to be amended to include only the physical computer media and not a transmission media or other intangible or non-functional media.  For the specification at the bottom, carrier medium and transmission media would be not statutory but storage media or non-transitory media would be statutory. The term "computer-readable medium" as used herein refers to any medium that participates in providing instructions to processor for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile transmission media. Transmission media includes coaxial cables, copper wire and fiber optics, including the wires that comprise bus. Transmission media can also take the form of acoustic or light waves, such as those generated during radio wave and infrared data communications.  Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, or a carrier wave (see paragraphs [0156 – 0158], Specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wenting Zheng et al. (“Zheng”) and in view of USPGPUB 2012/0005190 A1 issued to Franz Faerber ET AL. (“Faerber”).
With respect to claims 1, 7 and 8, Zheng teaches a trusted computing-based spark query method, a computer device and a medium (CRM), comprises: 
receiving a SQL query statement input by a user (Figure 1, Section 2.3: The user interacts with the master which is often running with the workers in the cloud. When a user issues a query to Spark SQL, the command is sent to the master which constructs and optimizes a physical query plan in the form of a DAG (directed acyclic graph) whose nodes are tasks and whose edges indicate data flow. The conversion of the SQL query into a physical query plan is mediated by the Catalyst query optimizer); 
performing parsing, logical plan analysis, logical plan optimization and physical plan generation for the SQL query statement (Section 2.3: The user interacts with the master which is often running with the workers in the cloud. When a user issues a query to Spark SQL, the command is sent to the master which constructs and optimizes a physical query plan in the form of a DAG (directed acyclic graph) whose nodes are tasks and whose edges indicate data flow. The conversion of the SQL query into a physical query plan is mediated by the Catalyst query optimizer. Section 3.2: The Catalyst planner resides in the job driver and is extended with Opaque optimization rules. Given a job, the job driver outputs a task DAG and a unique job identifier JID for this job. For example, the query from §2.2 translates to the DAG ); 
re-implementing an operator in the physical plan by using Intel Software Guard Extensions Application Program Interface (SGX API), and generating an execution code (Section 2.1: The exact implementation details of these properties vary by platform (e.g. Intel SGX or AMD Memory Encryption but the general concepts are the same. First, isolated execution of an enclave process restricts access to a subset of memory such that only that particular enclave can access it. No other process on the same processor, not even the OS, hypervisor, or system management module, can access that memory. Second, sealing enables encrypting and authenticating the enclave’s data such that no process other than the exact same enclave can decrypt or modify it (undetectably). This enables other parties, such as the operating system, to store information on behalf of the enclave. Third, remote attestation is the ability to prove that the desired code is indeed running securely and unmodified within the enclave of a particular device. Section 6.2.2: The following is a sampling of the physical Opaque operators generated during planning:
SORT(C): obliviously sort on columns C; FILTER: drop rows if predicate not satisfied;
PROJECT-f: similar to FILTER, but projects filtered out rows to 1, the rest to 0; preserves input size; HC-AGG: stages 2–4 of the aggregation algorithm; SORT-MERGE-JOIN: steps 2–4 of the sort-merge join algorithm); and 
invoking an enclave trusted environment to implement trusted computing for the operator, and executing the execution code (Figure 2, Section 3.3 Oblivious modes: In the two oblivious modes, Opaque provides the strong guarantee of oblivious execution with respect to memory, disk, and network accesses for every sensitive SQL operator. . . .    The oblivious pad mode, explained in §5.3, hides even this information by pushing
And Section 5.2.1 – Section 5.2.3). 
	Zheng does not explicitly recites a method, a computer device and a medium (CRM), receiving and performing functions. 
	Faerber recites a method, a computer device and a medium (Para [0023]:  method, a computer device and a medium (apparatuses, methods, and a computer readable medium may include instructions for performing a processes. Para [0050] recites medium and devices. A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising: receiving a data request from an application in a database executing on a computer system, the data request specifying standard SQL operations. See claim 10, Faerber).
	Both Zheng and Faerber discloses database art and hence, they are combinable.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Zheng with the teachings of Faerber in order to enhance functionality of the database.

As to claim 2, the receiving a SQL query statement input by a user comprises: a spark scheduling server receiving a query statement which is input by the user through a spark client and described in SQL (Zheng: page 285, para 2.3, the design of Spark SQL is built around two components: master and workers. The user interacts with the master which is often running with the workers in the cloud. When a user issues a query to Spark SQL, the command is sent to the master which constructs and optimizes a physical query plan in the form ).

As to claim 4, wherein the re-implementing an operator in the physical plan by using SGX API comprises: locating and extracting an operator from the physical plan; re-implementing the extracted operator by using the SGX API and generating an execution code; segmenting and packaging a data file corresponding to the execution code (Figures 2 and 7; Section 5.2 – 5.2.1: how to use the oblivious building blocks to construct oblivious relational algebra operators. Opaque uses an existing oblivious filter operator, but provides new algorithms for the join and group-by operators, required by the distributed and parallel setting. A naïve filter that streams data through the enclave to get rid of unwanted rows will leak which rows have been filtered out because the attacker can keep track of which input resulted in an output. Instead, the filter operator used in Opaque first scans and marks each row with a “0” (record should be kept) or a “1” (record should be filtered), then obliviously sorts all rows with “0” before “1”, and lastly, removes the “1” rows).
As to claim 5, wherein segmenting and packaging a data file corresponding to the execution code comprises: setting a size of segmented data blocks according to a size of heaps configured in a memory in the enclave trusted environment, and packaging the segmented data blocks in a protobuf format (Section 6.1: We now formalize the cost of oblivious sort and use this to model oblivious join. The costs of other oblivious operators can be similarly modeled.  The number of records n per block follows from the fact that two blocks must fit in oblivious memory at a time for the merge step. The expression for the sort cost follows from the two-level sorting scheme. If the input fits inside the oblivious memory, we bypass the sorting network and instead use quicksort within this memory,  Section 8.2:  SGX maintains an encrypted cache of memory pages called the Enclave Page Cache, which is small compared to the size of main memory. Once a page is evicted from the EPC, it is decrypted if it was not entirely in CPU cache, re-encrypted under a different key, and stored in main memory. When an encrypted page in main memory is accessed, it needs to be decrypted again. This paging in and out of the EPC introduces a large overhead. Current implementations of SGX have a maximum effective EPC size of 93.5MiB, but this will be significantly increased in upcoming versions of SGX.  Sorting is the core operation in Opaque, so we studied how SGX affected its performance. . . . Within a block, regular quicksort can happen which speeds up performance. . . .  The case when only the registers are oblivious (namely an oblivious block of the same size as the available registers) did not fit in the graph: the overhead was 30x versus when the L3 cache (8MB) is oblivious.).
 
As to claim 6. wherein the invoking an enclave trusted environment to implement trusted computing for the operator, and executing the execution code comprise: sending the execution code to a spark node server, so that the spark node server executes the execution code; invoking the enclave trusted environment for SGX remote authentication; invoking the enclave trusted environment to calculate the re-implemented operator, and performing the spark operation according to a calculation result (Section 6.2.1 – 6.2.2:  Catalyst then generates a physical plan where each logical operator is mapped to one or more physical operators representing the choice of execution strategy. For example, a logical non-oblivious join operator could be converted to a physical hash join or a broadcast join based on the input cardinalities. Oblivious operators are transformed into physical Opaque operators at this stage, allowing us to express rules specific 
The following is a sampling of the physical Opaque operators generated during planning:
SORT(C): obliviously sort on columns C; FILTER: drop rows if predicate not satisfied;
PROJECT-f: similar to FILTER, but projects filtered out rows to 1, the rest to 0; preserves input size;  HC-AGG: stages 2–4 of the aggregation algorithm; and SORT-MERGE-JOIN: steps 2–4 of the sort-merge join algorithm).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or fairly suggest wherein “the performing parsing, logical plan analysis, logical plan optimization and physical plan generation for the SQL query statement comprises: an SQL parser performing parsing for the SQL query statement, and generating an unparsed logical plan; a Catalyst analyzer performing binding in conjunction with a data dictionary, and generating a parsed logical plan; a Catalyst optimizer performing optimization for the parsed logical plan, and obtaining an optimized logical plan according to optimization rules; using a Spark Planner to convert the optimized logical plan into a physical plan.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 20, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162